JOANNA STATON
                                  District Clerk
                                     BELL COUNTY, TEXAS
                             BELL COUNTY JUSTICE COMPLEX
                       1201 Huey Road • P. 0. Box 909 • Belton, Texas 76513
                                 (254) 933-5197 • Fax (254) 933-5199
                    Joanna. Staton@ co.bell. tx. us • www.bellcountydistrictclerk.org




                                          October 19, 2015

Jeffrey D. Kyle, Clerk
Attention: Courtland
Court of Appeals
P.O. 12547
Austin, TX 78711-2547

RE:     Trial Court Cause No. 68323
        Appellate Case# 03-15-00488-CR
        The State of Texas VS. Jasmine Shante Quattlebaum

Courtland:

Our office is requesting an extension of time to file the Supplemental Clerk's Record. As of
October 19, 2015 the Amended Trial Court Certification has not been filed with our office. Judge
Martha J. Trudo has been out of the office for two weeks. We are requesting a two week
extension. As soon as the paperwork is filed with us, our office will forward the Supplemental
Clerk's Record to the Court of Appeals.

If my office can be of further assistance, please advise.

                                                   Sincerely yours,
                                                   Joanna Staton
                                                   District Clerk
                                                   Bell County, Texas




        CC: File Copy